DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2021 and 12/30/2021 were filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Croxford (US. Patent No. 9,640,131, “Croxford ‘131”, hereinafter) in view of Croxford (US. Patent App. Pub. No. 2019/0033961, “Croxford ‘961”, hereinafter).
As per claim 1, Croxford ‘131 teaches a method of operating a graphics processing system that includes a graphics processor operable to render frames (GPU 33, Fig. 7), the method comprising: 
the graphics processor, when rendering a frame: 
rendering a first version of a frame; and 
rendering a second version of the frame (col. 17, lines 33-52, generating different versions of input frames. See also Fig. 5, i.e. the input frame itself and overdriven version of input frame, col. 20, lines 29-41. See further Croxford ‘961 addressed below); 
wherein the graphics processor renders the first version of the frame in its entirety (impliedly included, see col. 13, lines 30-39), but only renders a portion but not all of the second version of the frame (col. 14, lines 48-60, rendering by region); and 
the method further comprising: 
comparing the rendered portion of the second version of the frame to a corresponding rendered portion of the first version of the frame; and 
determining whether the rendered portion of the second version of the frame matches the corresponding portion of the first version of the frame based on the results of the comparison (col. 8, lines 28-40, checking of whether a contributing region of the input frame to be displayed has changed by comparing the current version of the region of the input frame to be displayed with the version of the region of the input frame to be displayed that was used to generate the previous version of the output frame region).  
Croxford ‘131 does not explicitly teach rendering a first version of a frame; and rendering a second version of the frame. 
However, in the exact same field of endeavor, Croxford ‘961 teaches generating different versions of a single frame before it is displayed (see ¶ [9] and [20]) and comparing the frame versions to determine the difference (¶ [70-71]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Croxford ‘961 and apply it to the method as taught by Croxford ‘131 as addressed above, the advantage is to be able to provide frames for display at a rate that is faster than the graphics processing unit may be able to render frames at (¶ [8]).
As per claim 2, the combined Croxford ‘131 and Croxford ‘961 also teaches the graphics processor: 
when rendering the first version of the frame, generating a set of information representative of the content of the portion of the first version of the frame; and 
when rendering the portion of the second version of the frame, generating a set of information representative of the content of the portion of the second version of the frame; and
wherein the comparison process comprises comparing the set of information representative of the content of the portion of the second version of the frame to the set of information representative of the content of the corresponding portion of the first version of the frame (Croxford ‘131, col. 10, lines 29-49, “…the comparison is performed by comparing information representative of and/or derived from the content of the current version of the frame region in question with information representative of and/or derived from the content of the version of that frame region that was used previously, e.g., to assess the similarity or otherwise of the versions of the regions of the frame”).  
As per claim 3, as addressed in claim 2, the combined Croxford ‘131 and Croxford ‘961 does also teaches wherein the information representative of the content of the portion of the version of the frame is in the form of one or more content-indicating signatures for the portion of the version of the frame, which signature(s) are generated from content of the portion of the version of the frame (Croxford ‘131, col. 10, lines 36-49).  
As per claim 4, the combined Croxford ‘131 and Croxford ‘961 also teaches wherein the comparison process comprises comparing a data value for a data position of the portion of the second version of the frame to a corresponding data value for a corresponding data position of the portion of the first version of the frame (Croxford ‘131, col. 10, lines 50-58, “…comparing the signatures of the respective versions of the region(s) of the frame (e.g. to determine whether the signature representing the respective versions of the region in question has changed, e.g. since the current version of the output frame region was generated”).  
As per claim 5, as addressed in claim 1, the combined Croxford ‘131 and Croxford ‘961 impliedly teaches the graphics processor: 
rendering a first version of the frame in its entirety by rendering each and every region of a set of regions that the frame is divided into (Croxford ‘131, col. 8, lines 18-22, and col. 13, lines 30-39); and 
rendering only a portion of the second version of the frame by rendering only a subset of the set of regions that the frame is divided into (Croxford ‘131, col. 21, lines 33-43); and 
wherein the comparison process comprises comparing a region of the second version of the frame to a corresponding region of the first version of the frame (as addressed in claim 1).  
As per claim 6, as addressed in claim 2, the combined Croxford ‘131 and Croxford ‘961 also discloses the graphics processor: 
when rendering the first version of the frame, generating for at least each region of the subset of the set of regions that the frame is divided into a corresponding set of information representative of the content of that region of the first version of the frame; and 
when rendering the portion of the second version of the frame, generating for each region of the subset of the set of regions that the frame is divided into a corresponding set of information representative of the content of that region of the second version of the frame; and
wherein the comparison process comprises comparing the set of information representative of the content of a region of the second version of the frame to the set of information representative of the content of the corresponding region of the first frame (i.e. the set of regions is interpreted as all the regions that make up the whole frame).  
As per claim 7, the combined Croxford ‘131 and Croxford ‘961 impliedly teaches wherein the portion of the second version of frame that is rendered by the graphics processor is indicated to the graphics processor by an application that requires the graphics processing (see Croxford ‘961, ¶ [9], [16], i.e. indicated by head orientation in the application frame).  Thus, claim 7 would have been obvious over the combined references for the reason above. 
As per claim 8, the combined Croxford ‘131 and Croxford ‘961 does also teach wherein the frame that is being rendered comprises a frame that is to be displayed (as addressed above), and the method comprises, 
when it is determined that the portion of the second Attorney Docket No. DEHN-16242US1155052 dehn/16242us1/16242us1-app- 61 - version of the frame matches the corresponding portion of the first version of the frame, the graphics processor outputting the first version of the frame to a display (Croxford ‘131, Fig. 11, steps 112, and 116-119, i.e. using the current (input) frame).  
As per claim 9, the combined Croxford ‘131 and Croxford ‘961 impliedly teaches when it is determined that the first and second versions of the frame do not match, performing an error operation (at best understood by the examiner since the claim language does not specify what kind of error operation is performed. Therefore, it is interpreted as performing the overdrive operation as shown in Fig. 11 of Croxford ‘131, steps 113-115).
As per claim 10, the combined Croxford ‘131 and Croxford ‘961 also impliedly teaches the graphics processor: storing to memory the first version of the frame; and not storing to memory for subsequent use the second version of the frame (Croxford ‘131, col. 8, lines 28-40, “…the previous version of the frame or frame region could, e.g., be stored once it is generated, or re-generated, if required and appropriate”.  
Claim 11, which is similar in scope to claim 1 as addressed above, with the exception of a host processor operable to control the graphics processor to render frames and cause the graphics processor to perform the action in claim 1. However, Croxford ‘131, Fig. 6 and 7, a CPU 32 is included in the system, implying controlling the GPU 33 for generating frames as addressed above). Claim 11 is thus rejected under the same rationale.
Claim 12, which is similar in scope to claim 2 as addressed above, is thus rejected under the same rationale.
 Claim 13, which is similar in scope to claim 3 as addressed above, is thus rejected under the same rationale.
Claim 14, which is similar in scope to claim 4 as addressed above, is thus rejected under the same rationale.
Claim 15, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
Claim 16, which is similar in scope to claim 6 as addressed above, is thus rejected under the same rationale.
Claim 17, which is similar in scope to claim 7 as addressed above, is thus rejected under the same rationale.
Claim 18, which is similar in scope to claim 8 as addressed above, is thus rejected under the same rationale.
Claim 19, which is similar in scope to claim 9 as addressed above, is thus rejected under the same rationale.
Claim 20, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611